
	
		II
		110th CONGRESS
		2d Session
		S. 2574
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2008
			Mr. Reid (for
			 Mrs. Clinton) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the
		  use of qualified mortgage revenue bonds for refinancing mortgages and to
		  provide a temporary increase in the volume cap for such bonds.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Mortgage Refinancing Initiative
			 Act of 2008.
		2.Use of mortgage
			 bonds for refinancings
			(a)Temporary use
			 of qualified mortgage bonds proceeds for refinancing existing
			 mortgagesSection 143(k) of
			 the Internal Revenue Code of 1986 (relating to other definitions and special
			 rules) is amended by adding at the end the following new paragraph:
				
					(12)Certain
				mortgage refinancings allowed
						(A)In
				generalNotwithstanding the requirements of subsection (i)(1),
				the proceeds of a qualified mortgage issue may be used to refinance an existing
				mortgage.
						(B)Special
				rulesIn applying this paragraph to any case in which the
				proceeds of a qualified mortgage issue are used for any refinancing described
				in subparagraph (A)—
							(i)subsection
				(a)(2)(D)(i) shall be applied by substituting 12-month period
				for 42-month period each place it appears,
							(ii)subsection (d)
				(relating to 3-year requirement) shall not apply, and
							(iii)subsection (e)
				(relating to purchase price requirement) shall be applied by using the market
				value of the residence at the time of refinancing in lieu of the acquisition
				cost.
							(C)TerminationThis
				paragraph shall not apply to any bonds issued after December 31,
				2009.
						.
			(b)Increased
			 volume cap for refinancings
				(1)In
			 generalSubsection (d) of section 146 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
					
						(5)Temporary
				increase and set aside for mortgage refinancing
							(A)In
				generalThe State ceiling for any State for any calendar year
				shall be increased by the amount allocated to such State by the Secretary under
				subparagraph (C).
							(B)LimitationThere
				is a national limitation of the increase under this paragraph for all State
				ceiling for any calendar year. Such limitation is—
								(i)$5,000,000 for
				calendar year 2008,
								(ii)$5,000,000 for
				calendar year 2009, and
								(iii)zero for any
				calendar year after 2009.
								(C)Allocation by
				SecretaryNot later than 45 days after the date of the enactment
				of this paragraph, the Secretary shall prescribe regulations for allocating the
				amount described in subparagraph (B) to States. In determining the allocation
				of such amounts, the Secretary shall take into consideration, among other
				things, the severity of the foreclosure rates in the States on the date of the
				enactment of this paragraph.
							(D)Set
				asideNot less than an amount equal to each State's allocable
				share of the increase in the State ceiling under subparagraph (A) shall be used
				solely for the purpose of issuing bonds the proceeds of which are used to
				refinance existing
				mortgages.
							.
				(2)Carryforward of
			 unused limitationsSubsection (f) of section 146 of such Code is
			 amended by adding at the end the following new paragraph:
					
						(6)Special rules
				for increased volume cap under subsection
				(d)(5)
							(A)In
				generalNo amount which is attributable to the increase under
				subsection (d)(5) may be used for a carryforward purpose other than issuing
				qualified mortgage bonds.
							(B)Carryforward
				periodIn applying paragraph (3) to any carryforward which is
				attributable to the increase under subsection (d)(5), the next calendar
				year shall be substituted for the 3 calendar years in
				subparagraph (A)
				thereof.
							.
				(c)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after December 31, 2007.
			
